DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-
"a/the solution-delivering mechanism" in claim 1, lines 8 and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not clearly state what the corresponding structure is for the solution-delivering mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a solution-delivering mechanism" in claim 1, line 8 and "the solution-delivering mechanism " in claim 1, lines 15-16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The solution-delivering mechanism for delivering the phoresis medium in the phoresis medium container to the capillary array from the capillary head is devoid of any structure that performs the function in the claim.  It is not clear how the solution-delivering mechanism would perform the function of delivering the phoresis medium.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “the upper section of the positive-electrode-side buffer solution container” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “upper sections” in line 11 is not the sufficient antecedent.  It is suggested to change into “an upper section of the positive-electrode-side buffer solution container” and it would serve the antecedent to the limitation “the upper section of the positive-electrode-side buffer solution container” in claim 2, line 2. 

Claim 7 recites “the upper section of the phoresis medium container” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “upper sections” in claim 1, line 11 is not the sufficient antecedent.  It is suggested to change into “an upper section of the phoresis medium container” and it would serve the antecedent to the limitation “the upper section of the phoresis medium container” in claim 8, line 2. 
All subsequent dependent claims 8-11 are rejected for their dependencies on rejected base claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (U.S. Patent Pub. 2016/0216235).

a sample tray (Fig. 26; [0162] lines 1-2: an anode-side tray 1104) on which a positive-electrode-side buffer solution container containing a buffer solution (Fig. 26; [0162] lines 1-2: the buffer solution receptacle A 106 that contains the buffer solution) and a phoresis medium container containing a phoresis medium (Fig. 26; [0162] lines 5-6: the electrophoresis medium receptacle 105 which contains the electrophoresis medium) are placed (Fig. 26; [0162] lines 1-2, 5-6: on an anode-side tray 1104, the buffer solution receptacle A 106 and the electrophoresis medium receptacle 105 are mounted), and which is driven in a vertical direction and a horizontal direction (Fig. 26; [0163] lines 1-4: an anode-side auto sampler 1105 is configured to include two timing belts 211 corresponding to a rightward-leftward direction (horizontal direction: X) and an upward-downward direction (vertical direction: Y), respectively; lines 6-8: enables the anode-side tray 1104 to be transported in the rightward-leftward and upward-downward directions); 
a thermostat oven unit (Fig. 26; [0186] line 1: constant-temperature oven 103) that holds a capillary array (Fig. 26: indicating the constant-temperature oven 103 holding a capillary array 201) having a capillary head (Fig. 26: the bottom tip of the capillary on the anode side is deemed to be the capillary head) in which a plurality of capillaries are bundled in a single unit at one end thereof (Fig. 26: indicating a plurality of capillaries 101 are bundled in the anode-side load header 1101) in a state where the capillary head protrudes downward (Fig. 2: indicating the capillary bottom tip protruding 
a solution-delivering mechanism (Fig. 1; [0006] line 8: a plunger pump 107) for delivering the phoresis medium in the phoresis medium container to the capillary array from the capillary head (Fig. 1; [0006] lines 5-8: a mechanism, which can apply pressure of several MPa to one end of the flow path for the electrophoresis medium, is employed; as the type of mechanism, for example, a plunger pump 107 is used; Fig. 26: since the electrophoresis medium receptacle 105 is on the anode side, the delivery of the phoresis medium is from the capillary head on the anode side); and 
a power source (Fig. 26; [0185] line 1: a high voltage power source 102) for applying a voltage to both ends of the capillary array (claim 29, line 7-8: a high voltage power source that applies high voltage to the capillary), wherein 
holes for insertion of the capillary head are provided in upper sections of the positive-electrode-side buffer solution container (Fig. 25: indicating the plurality of bundled capillaries 101 are inserted through the anode-side load header 1101; thus there must be holes for insertion of the capillary head in the upper sections of the buffer solution receptacle A 106 through the anode-side load header 1101) and the phoresis medium container (Fig. 20: indicating a plurality of holes for insertion of the capillary head in the upper sections of the electrophoresis medium receptacle 105), and 
the thermostat oven unit includes a first lid member (Fig. 3; [0064] lines 3-6: a sealing member, septum 215, which maintains a receptacle main body in a sealing state and which can be pierced by the capillary; here the constant-temperature oven 103 together with the first septum 215 on the most left is deemed to be the thermostat oven 

The designation “(wherein the first lid member) seals the upper section of the positive-electrode-side buffer solution container while the phoresis medium is being delivered by the solution-delivering mechanism” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Miyata teaches the septum 215, which is positioned above the sample tray as claimed and deemed to be the first lid member, and all other structural limitations of the claimed apparatus, and thus being capable of sealing the upper section of the positive-electrode-side buffer solution container while the phoresis medium is being delivered by the solution-delivering mechanism.

Regarding claim 2, the designation “wherein the upper section of the positive-electrode-side buffer solution container is sealed by driving the sample tray upward, and pressing the positive-electrode-side buffer solution container against the first lid member” is a product-by-process limitation.  There is no apparent difference between the claimed electrophoresis device and the prior art as taught by Miyata.  Even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 3, Miyata teaches the first lid member includes a viscoelastic sheet on a lower surface thereof ([0066] lines 2-7: the sealing member is formed of a material which is likely to be elastically deformed and maintains the sealing state of the receptacle main body through elastic deformation, even when the capillary penetrates through the member, such as rubber; thus the sealing member that is deemed to be the first lid member is deemed to have a viscoelastic sheet, i.e., the rubber).

Regarding claim 7, Miyata teaches the thermostat oven unit includes a second lid member (Fig. 3; [0064] lines 3-6: a sealing member, septum 215, which maintains a receptacle main body in a sealing state and which can be pierced by the capillary; here the constant-temperature oven 103 together with the first septum 215 from the most left and the second septum 215 is deemed to be the thermostat oven unit and thus it includes two septum 215 which are deemed to be the first and the second lid members).
The designation “for sealing the upper section of the phoresis medium container while electrophoresis is performed by applying the voltage from the power source” is deemed to be functional limitations in apparatus claims with regard to the intended use. structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Miyata teaches the second septum 215, which is positioned above the sample tray as claimed and deemed to be the second lid member, and all other structural limitations of the claimed apparatus, and thus being capable of sealing the upper section of the positive-electrode-side buffer solution container while the phoresis medium is being delivered by the solution-delivering mechanism.

Regarding claim 8, the designation “wherein the upper section of the phoresis medium container is sealed by driving the sample tray upward, and pressing the phoresis medium container against the second lid member” is a product-by-process limitation.  There is no apparent difference between the claimed electrophoresis device and the prior art as taught by Miyata.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Kimura (WO 2016/157272, using U.S. Patent Pub. 2018/0059055 for citation).
Regarding claim 6, Miyata discloses all limitations of claim 1 as applied to claim 1.  Miyata does not explicitly disclose the positive-electrode-side buffer solution container includes a plurality of buffer solution tanks partitioned from each other.
However, Kimura teaches the anode side buffer solution container 30 (Fig. 1, 6, [0062] lines 1-2) includes a plurality of buffer solution tanks partitioned from each other (Fig. 6: indicating eight tanks partitioned from each other in the anode side buffer solution container 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyata by partitioning the positive-electrode-side buffer solution container into different tanks as taught by Kimura because the partition would keep the reagents being not mixed with each other (Fig. 6; [0062] lines 28-30).
Allowable Subject Matter
Claim(s) 4-5 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all of the cumulative limitations of claims 4-5 and 10-11 with particular attention to the limitations:
wherein the first lid member is provided on the opening and closing door (claim 4);
wherein the first lid member is provided on the thermostat oven main body (claim 5);
wherein the second lid member is provided on the opening and closing door (claim 10);
wherein the second lid member is provided on the thermostat oven main body (claim 11).
Here, Miyata teaches an electrophoresis apparatus (Fig. 26; [0159] line 1) comprising a sample tray (Fig. 26; [0162] lines 1-2: an anode-side tray 1104) which is driven in a vertical direction and a horizontal direction (Fig. 26; [0163] lines 1-4), a thermostat oven unit (Fig. 26; [0186] line 1: constant-temperature oven 103), a solution-delivering mechanism (Fig. 1; [0006] line 8: a plunger pump 107), and a power source, wherein holes for insertion of the capillary head are provided in upper sections of the positive-electrode-side buffer solution container and the phoresis medium container (Fig. 20, 25), and the thermostat oven unit includes a first lid member and a second lid member (Fig. 3: indicating at least two sealing members, i.e., septum 215), but does not teach the first lid member is provided on the oven unit.  Kimura teaches a capillary electrophoresis device (Fig. 1; [0051] lines 1-2), having a constant-temperature bath 160 (Fig. 1; [0051] line 5), which includes a constant-temperature bath 110 and a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                    

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795